As filed with the Securities and Exchange Commission on January 29, 2010 Registration Nos. 2-80896 and 811-03623 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMN-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 58 X and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 61 X (Check appropriate box or boxes) THE PRUDENTIAL SERIES FUND (Exact Name of Registrant) GATEWAY CENTER THREE NEWARK, NEW JERSEY 07102 (800) 778-2255 (Address and telephone number of principal executive offices) Deborah A. Docs, Secretary The Prudential SeriesFund Gateway Center Three, 100 Mulberry Street, Newark, New Jersey 07102 (Name and Address of Agent for Service) Copy to: Christopher E. Palmer,Esq. Goodwin Procter LLP 901 New York Avenue, N.W. Washington, D.C. 20001 It is proposed that this filing will become effective (check appropriate box): oimmediately upon filing pursuant to paragraph (b) oon () pursuant to paragraph (b) X60 days after filing pursuant to paragraph (a)(1) oon () pursuant to paragraph (a)(1) o75 days after filing pursuant to paragraph (a)(2) oon () pursuant to paragraph (a)(2)of Rule 485 If appropriate, check the following box: ¨ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. The Prudential Series Fund PROSPECTUS May 1, 2010 The Fund is an investment vehicle for life insurance companies ("Participating Insurance Companies") writing variable annuity contracts and variable life insurance policies. Each variable annuity contract and variable life insurance policy involves fees and expenses not described in this Prospectus. Please read the Prospectus for the variable annuity contract or variable life insurance policy for information regarding the contract or policy, including its fees and expenses. The Fund has received an order from the Securities and Exchange Commission permitting its Investment Manager, subject to approval by its Board of Trustees, to change Subadvisers without shareholder approval. For more information, please see this Prospectus under "How the Fund is Managed." These securities have not been approved or disapproved by the Securities and Exchange Commission nor has the Commission passed upon the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. Table of Contents 4 SUMMARY: CONSERVATIVE BALANCED PORTFOLIO 7 SUMMARY: DIVERSIFIED BOND PORTFOLIO 10 SUMMARY: EQUITY PORTFOLIO 13 SUMMARY: FLEXIBLE MANAGED PORTFOLIO 16 SUMMARY: GLOBAL PORTFOLIO 20 SUMMARY: GOVERNMENT INCOME PORTFOLIO 23 SUMMARY: HIGH YIELD BOND PORTFOLIO 26 SUMMARY: JENNISON PORTFOLIO 29 SUMMARY: JENNISON 20/20 FOCUS PORTFOLIO 32 SUMMARY: MONEY MARKET PORTFOLIO 34 SUMMARY: NATURAL RESOURCES PORTFOLIO 37 SUMMARY: SMALL CAPITALIZATION STOCK PORTFOLIO 40 SUMMARY: STOCK INDEX PORTFOLIO 43 SUMMARY: VALUE PORTFOLIO 46 SUMMARY: SP INTERNATIONAL GROWTH PORTFOLIO 49 SUMMARY: SP INTERNATIONAL VALUE PORTFOLIO 52 SUMMARY: SP PRUDENTIAL U.S. EMERGING GROWTH PORTFOLIO 55 SUMMARY: SP SMALL CAP VALUE PORTFOLIO 58 SUMMARY: SP GROWTH ASSET ALLOCATION PORTFOLIO 62 ABOUT THE FUND 63 PRINCIPAL RISKS 68 MORE DETAILED INFORMATION ON HOW THE PORTFOLIOS INVEST 91 MORE DETAILED INFORMATION ABOUT OTHER INVESTMENTS & STRATEGIES USED BY THE PORTFOLIOS 95 HOW THE FUND IS MANAGED HOW TO BUY AND SELL SHARES OF THE PORTFOLIOS OTHER INFORMATION FINANCIAL HIGHLIGHTS GLOSSARY SUMMARY: CONSERVATIVE BALANCED PORTFOLIO INVESTMENT OBJECTIVE The investment objective of the Portfolio is total investment return consistent with a conservatively managed diversified portfolio. PORTFOLIO FEES AND EXPENSES The table below shows the fees and expenses that you may pay if you invest in shares of the Portfolio. The table does not include Contract charges. Because Contract charges are not included, the total fees and expenses that you will incur will be higher than the fees and expenses set forth in the table. See your Contract prospectus for more information about Contract charges. Annual Portfolio Operating Expenses % (expenses that you pay each year as a percentage of the value of your investment) Shareholder Fees (fees paid directly from your investment) Management Fees Distribution (12b-1) Fees Other Expenses Acquired Portfolio Fees and Expenses Total Annual Portfolio Operating Expenses Class I Shares None 0.55% None - Example. The following example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. The table does not include Contract charges. Because Contract charges are not included, the total fees and expenses that you will incur will be higher than the fees and expenses set forth in the example. See your Contract prospectus for more information about Contract charges.
